     Case 1:17-cv-01803-PGG-KNF Document 119 Filed 01/06/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 BYTEMARK, INC.,

          Plaintiff,

     v.                                                Case No. 1:17-cv-01803-PGG

 XEROX CORP., ACS TRANSPORT
 SOLUTIONS, INC., XEROX
 TRANSPORT SOLUTIONS, INC.,
 CONDUENT INC., and
 NEW JERSEY TRANSIT CORP.,

     Defendants.


 NOTICE OF PLAINTIFF BYTEMARK INC.’S MOTION TO COMPEL DOCUMENT
                          PRODUCTION

       PLEASE TAKE NOTICE that, pursuant to the attached Memorandum of Law in Support

of Plaintiff Bytemark Inc.’s Motion to Compel Document Production, and accompanying

exhibits A-G, Bytemark, Inc. will move before the Honorable Paul G. Gardephe at the United

States District Court for the Southern District of New York, Thurgood Marshall United States

Courthouse, Courtroom 705, 40 Foley Square, New York, NY 10007, at such time and place to

be scheduled by this Court, for an Order compelling Defendants Xerox Corp., ACS Transport

Solutions, Inc., Xerox Transport Solutions, Inc., Conduent Inc., and New Jersey Transit

Corporation to produce documents and information responsive to Plaintiff's First and Second

Sets of Requests for Production, including request numbers 38-40 and 60-62.


Dated: December 28, 2020                            Respectfully submitted,

                                                    s/ Dariush Keyhani
                                                    Dariush Keyhani
                                                    Keyhani LLC
                                                    1050 30th Street NW
                                                    Washington, DC 20007
Case 1:17-cv-01803-PGG-KNF Document 119 Filed 01/06/21 Page 2 of 2



                                   Telephone: (202) 748-8950
                                   Fax: (202) 318-8958
                                   dkeyhani@keyhanillc.com
                                   Attorneys for Plaintiff
